                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN


A.R.,

              Plaintiff,

        v.                                    Case No. 18-CV-1554

BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM
and MICHAEL BEITZ,

              Defendants.


         DEFENDANT BOARD OF REGENTS OF THE UNIVERSITY OF
        WISCONSIN SYSTEM’S ANSWER TO PLAINTIFF’S COMPLAINT


        Defendant Board of Regents of the University of Wisconsin System, by its

undersigned attorneys, answers the plaintiff’s complaint as follows:

                           I. JURISDICTION AND VENUE

        1.    Defendant DENIES depriving the Plaintiff of any rights.

        2.    Defendant ADMITS jurisdiction is proper.

        3.    Defendant ADMITS venue is proper.

                                   II. PARTIES

        4.    Defendant ADMITS A.R. was enrolled as an undergraduate student at

the University of Wisconsin-Oshkosh (UW-Oshkosh) from Fall 2010 – Fall 2016;

AFFIRMATIVELY ALLEGE Plaintiff withdrew from the Fall 2013 and Spring 2014

semesters; lacks sufficient knowledge or information to form a belief as to the truth

of the remaining allegation and therefore, DENIES.



         Case 1:18-cv-01554-WCG Filed 12/19/18 Page 1 of 11 Document 18
      5.       Defendant ADMITS.

      6.       Defendant ADMITS that Michael Beitz was employed as an Assistant

Professor of Sculpture in the Fine Arts Department at UW-Oshkosh from August

2011 – June 2015; lacks sufficient knowledge or information to form a belief as to

the truth of the allegation of where Plaintiff resides; DENIES the remaining

allegations.

                           III. FACTUAL ALLEGATIONS

      7.       Defendant ADMITS Plaintiff was enrolled as an undergraduate

student at UW-Oshkosh from Fall 2010 – Fall 2016; AFFIRMATIVELY ALLEGES

Plaintiff withdrew from the Fall 2013 and Spring 2014 semesters.

      8.       Defendant ADMITS Plaintiff withdrew from the Spring 2014

semester; lacks sufficient knowledge or information to form a belief as to the truth

of the remaining allegation and therefore, DENIES.

      9.       Defendant ADMITS.

      10.      Defendant ADMITS Plaintiff was a student in art courses taught by

Professor Beitz each semester from Fall 2011 – Fall 2013; ADMITS Plaintiff was

Professor Beitz’s sculpture studio assistant; lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegation and

therefore, DENIES.

      11.      Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.




                                     2
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 2 of 11 Document 18
      12.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      13.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      14.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      15.    Defendant DENIES Professor Beitz is 13-years older than Plaintiff;

lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegation and therefore, DENIES.

      16.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      17.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      18.    Defendant ADMITS Plaintiff shared a hotel room with Professor Beitz

in Michigan in March or April 2012; ADMITS Plaintiff was a student in a course

taught by Professor Beitz during the Spring 2012 semester; lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegation

and therefore, DENIES.

      19.    Defendant ADMITS Professor Beitz traveled to New York City with

students, including Plaintiff; lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegation and therefore, DENIES.




                                     3
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 3 of 11 Document 18
      20.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      21.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      22.    Defendant ADMITS Gail Panske received an email from the mother of

another student and an email from a student; lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegation and

therefore, DENIES.

      23.    Defendant DENIES.

      24.    Defendant DENIES.

      25.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      26.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the remaining allegation and therefore, DENIES.

      27.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      28.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      29.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

      30.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.




                                     4
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 4 of 11 Document 18
        31.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

        32.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

        33.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

        34.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

        35.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of this allegation and therefore, DENIES.

        36.   Defendant ADMITS Plaintiff was enrolled in a course taught by

Professor Beitz in the Fall 2013 semester; lacks sufficient knowledge or information

to form a belief as to the truth of the remaining allegation and therefore, DENIES.

        37.   Defendant ADMITS Plaintiff withdrew from the Fall 2013 semester;

lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegation and therefore, DENIES.

        38.   Defendant ADMITS Plaintiff withdrew from the Spring 2014 semester;

lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegation and therefore, DENIES.

        39.   Defendant ADMITS that in March 2014 Plaintiff emailed Panske and

Trina    Smith in    response   to   emails   they   individually   sent   to   Plaintiff;

AFFIRMATIVELY ALLEGES the emails speak for themselves; lacks sufficient




                                      5
        Case 1:18-cv-01554-WCG Filed 12/19/18 Page 5 of 11 Document 18
knowledge or information to form a belief as to the truth of any remaining

allegations and therefore, DENIES.

      40.    Defendant ADMITS.

      41.    Defendant ADMITS Panske spoke to Professor Beitz; DENIES the

remaining allegations.

      42.    Defendant ADMITS Plaintiff spoke to Kipetz by phone in April and

May 2014; lacks sufficient knowledge or information to form a belief as to the truth

of the remaining allegation and therefore, DENIES.

      43.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      44.    Defendant ADMITS Professor Beitz spoke to the Plaintiff on the phone

during the Fall 2014 semester; lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegation and therefore, DENY.

      45.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      46.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      47.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      48.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.




                                     6
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 6 of 11 Document 18
       49.    Defendant ADMITS that on May 6, 2014, July 2, 2014 and in mid-

August 2014, Kipetz told Beitz not to have contact with the Plaintiff; ADMITS Beitz

was not disciplined in 2014; lacks sufficient knowledge or information to form a

belief as to the truth of the allegation and therefore, DENIES.

       50.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

       51.    Defendant ADMITS that on November 21, 2014 Plaintiff filed a Title

IX Complaint; lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegation and therefore, DENIES.

       52.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

       53.    Defendant ADMITS that the University investigated plaintiff’s

allegations and issued a report finding that Beitz had violated the policies

identified.

       54.    Defendant    DENIES       and    AFFIRMATIVELY        ALLEGES      the

investigative report findings from Roter and Water speak for themselves.

       55.    Defendant DENIES and AFFIRMATIVELY ALLEGES the conduct

referenced in the investigative report speaks for itself.

       56.    Defendant DENIES and AFFIRMATIVELY ALLEGES the conduct

referenced in the investigative report speaks for itself.




                                     7
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 7 of 11 Document 18
       57.    Defendant DENIES and AFFIRMATIVELY ALLEGES the “result of

the conduct,” as identified by the investigators in the investigative report, speaks

for itself.

       58.    Defendant DENIES.

       59.    Defendant DENIES.

       60. Defendant ADMITS that Pankse was the Art Department Chair and

       Beitz’ supervisor; ADMITS that Panske received email communications in

       January 2013 as previously identified, and that Plaintiff contacted her in

       March 2014; DENY the remaining allegations.

       60.    Defendant DENIES.

       61.    Defendant DENIES it is liable for any damages the Plaintiff seeks in

this case.

                           IV. FIRST CAUSE OF ACTION

       62.    Defendant realleges its responses to paragraphs 1-62 above.

       63.    Defendant DENIES.

       64.    Defendant DENIES.

       65.    Defendant DENIES.

       66.    Defendant DENIES.

                         V. SECOND CAUSE OF ACTION

       67.    Defendant realleges its responses to paragraphs 1-67 above.

       68.    Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.




                                      8
        Case 1:18-cv-01554-WCG Filed 12/19/18 Page 8 of 11 Document 18
      69.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      70.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      71.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

                        VI. THIRD CAUSE OF ACTION

      72.   Defendant realleges its responses to paragraphs 1-72 above.

      73.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      74.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

      75.   Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the allegation and therefore, DENIES.

                       VII. FOURTH CAUSE OF ACTION

      76.   Defendant realleges its responses to paragraphs 1-76 above.

      77.   Defendant DENIES.

      78.   Defendant DENIES.

      79.   Defendant DENIES.

      80.   Defendant DENIES.

                              VIII. JURY DEMAND

      Defendant ADMITS that Plaintiff has requested a jury trial.




                                     9
       Case 1:18-cv-01554-WCG Filed 12/19/18 Page 9 of 11 Document 18
         Defendant DENIES that Plaintiff is entitled to any of the relief that she

seeks.

                                      DEFENSES

         1.    All or portions of Plaintiff’s complaint must be dismissed to the extent

that Plaintiff failed to exhaust administrative remedies.

         2.    Plaintiff failed to mitigate her damages.

         3.    The Board of Regents of the University of Wisconsin-Madison is

entitled to sovereign immunity.

         4.    Punitive damages are not available against the Board of Regents of the

University of Wisconsin-Madison.

         WHEREFORE,        Defendant    demands     judgment    dismissing   Plaintiff's

Complaint on the merits with prejudice, and for such other relief as the court deems

just and proper, including the award of reasonable attorney fees and expenses.

         Dated: 12/19/18

                                         Respectfully submitted,

                                         BRAD D. SCHIMEL
                                         Wisconsin Attorney General

                                         Anne M. Bensky
                                         Assistant Attorney General
                                         State Bar #1069210


                                         s/ Shannon A Conlin
                                         SHANNON A. CONLIN
                                         Assistant Attorney General
                                         State Bar #1089101




                                       10
         Case 1:18-cv-01554-WCG Filed 12/19/18 Page 10 of 11 Document 18
                              Attorneys for Defendant Board of Regents of
                              the University of Wisconsin System

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1677 (Conlin)
(608) 264-9451 (Bensky)
(608) 267-8906 (Fax)
conlinsa@doj.state.wi.us
benskyam@doj.state.wi.us




                              11
Case 1:18-cv-01554-WCG Filed 12/19/18 Page 11 of 11 Document 18
